Title: To James Madison from Tarleton Bates, 17 July 1804 (Abstract)
From: Bates, Tarleton
To: Madison, James


17 July 1804, Pittsburgh. “I have just understood that Matthew Ernest is to be removed from the Office of Collector of the port of Detroit and that the probability was that some one there would be appointed. I take the liberty to hope that should you be in conversation on this subject that you would not feel indisposed to mention the name of Frederick Bates. I do not ask that you should recommend him, nor desire it, because I know you are not acquainted with him. I believe he is a little known to some part of the administration, and this letter is written without his knowledge.
“We had much bickering and heartburning here on the score of our post Master. It was finally carried by plurality of voices, and all signed the recommendation. The mail stage is in operation.”
